959 N.E.2d 1157 (2012)
355 Ill. Dec. 424
PEOPLE State of Illinois, respondent,
v.
Anthony YOUNG, petitioner.
No. 111745.
Supreme Court of Illinois.
January 25, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate the portion of its judgment in People v. Young, case No. 1-08-2690 (12/03/10), affirming the assessment of a $200 DNA analysis fee. The appellate court is directed to reconsider this portion of its judgment in light of People v. Marshall, 242 Ill.2d 285, 351 Ill.Dec. 172, 950 N.E.2d 668 (2011).